NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RANDOLPH KAHL-WINTER,                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D19-4195
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Pasco
County; Kimberly A. Campbell, Judge.

Randolph Kahl-Winter, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes, Senior
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.